PD-0520-15
                 PD-0520-15                             COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                        Transmitted 5/4/2015 11:05:06 AM
                                                           Accepted 5/4/2015 3:53:42 PM
              CAUSE NO. ______________________                            ABEL ACOSTA
                                                                                  CLERK
         IN THE COURT OF CRIMINAL APPEALS
              FOR THE STATE OF TEXAS

                           *****

     SHARON DENISE JACKSON, Petitioner / Appellant

                              v.

       THE STATE OF TEXAS, Respondent / Appellee

                           *****

      On Petition from a Decision of the Court of Appeals
        for the Fifth District of Texas, Dallas Division
                 in Cause No. 05-14-00283-CR


          MOTION TO EXTEND TIME TO FILE
        PETITION FOR DISCRETIONARY REVIEW




                            TOM PAPPAS
                            BURLESON PATE & GIBSON, L.L.P.

                            900 Jackson Street, Suite 330
May 4, 2015
                            Dallas, Texas 75202
                            Telephone: (214) 871-4900
                            Facsimile: (214) 871-7543
                            Email: tpappas@bp-g.com

                            COUNSEL FOR
                            PETITIONER/APPELLANT
                            SHARON DENISE JACKSON

                               1
TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, SHARON DENISE JACKSON, Petitioner herein, and

Appellant before the Court of Appeals for the Fifth District of Texas at Dallas, Texas,

and files her Motion to Extend Time to File Petition for Discretionary Review.

                                          I.

      On April 1, 2015, the Court of Appeals for the Fifth District of Texas, Dallas

Division issued its Judgment and Opinion in Cause 05-14-00283-CR.                 The

Petitioner/Appellant has not filed a motion for rehearing or en banc reconsideration

with the Court of Appeals for the Fifth District of Texas, Dallas Division.

                                          II.

      The deadline for Petitioner/Appellant to file her Petition for Discretionary

Review is May 1, 2015. Undersigned counsel has been in two (2) jury trials in the

30 days since April 1, 2015. Counsel needs additional time to work with the

Petitioner/Appellant in preparing the Petition for Discretionary Review.

                                         III.

      Therefore, the Petitioner/Appellant respectfully requests that this Court

pursuant to T.R.App.P. Rule 68.2(c) grant an extension of time to file the Petition for

Discretionary Review to May 18, 2015, fifteen (15) days after the last day for filing

the Petition.




                                          2
                             PRAYER FOR RELIEF

      The Petitioner respectfully prays that this Court grant this Motion to Extend

Time to File Petition for Discretionary Review to May 18, 2015.

                                       Respectfully submitted,

                                       BURLESON PATE & GIBSON, L.L.P.

                                       /s/ Tom Pappas
                                       _________________________________
                                       TOM PAPPAS
                                       TEXAS BAR CARD NO.15455300

                                       900 Jackson Street, Suite 330
                                       Dallas, Texas 75202
                                       Telephone: (214) 871-4900
                                       Facsimile: (214) 871-7543
                                       Email: tpappas@bp-g.com

                                       COUNSEL FOR
                                       PETITIONER/APPELLANT
                                       SHARON DENISE JACKSON

                          CERTIFICATE OF SERVICE

      This will certify that a copy of the foregoing was delivered by placing same in
the United States Mail via U.S. First Class mail to the following:

Mr. G. Brian Garrison                               Ms. Lisa M. McMinn
Dallas County District Attorney                     State Prosecuting Attorney
133 N. Riverfront Blvd., LB 19                      P.O. Box 13046
Dallas, Texas 75207                                 Austin, Texas 78711

DATED the 1st day of May, 2015.
                                       /s/ Tom Pappas
                                       _________________________________
                                       TOM PAPPAS

                                          3